Case 3:20-cv-01125-SPM Document 35 Filed 06/17/21 Page 1 of 7 Page ID #105



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 THOMAS HOPKINS,

                    Plaintiff,

 v.                                         Case No. 20-cv-1125-SPM

 MACLELLAN INTEGRATED
 SERVICES, INC.,

                    Defendants.

                          MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Pending before the Court is a Motion to Dismiss First Amended Complaint

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure filed by Defendant,

MacLellan Integrated Services, Inc. (“MacLellan”). For the reasons set forth below,

the Court DENIES the motion.

                         PROCEDURAL BACKGROUND

      On October 26, 2020, Thomas Hopkins (“Hopkins”) filed a four (4) count

complaint against MacLellan alleging the following causes of action: (I) Violation of

ADA – Disability Discrimination; (II) Violation of IHRA – Disability Discrimination;

(III) Violation of FMLA – Interference; and, (IV) Violation of FMLA - Retaliation (Doc.

1). On December 18, 2020, MacLellan answered the complaint (Doc. 17). On March

25, 2021, after having obtained leave, Hopkins filed his first amended complaint, only

alleging Violation of ADA – Discrimination (Doc. 27).

      On April 8, 2021, in lieu of an answer, MacLellan filed a Motion to Dismiss for



                                     Page 1 of 7
Case 3:20-cv-01125-SPM Document 35 Filed 06/17/21 Page 2 of 7 Page ID #106



Failure to State a Claim (Doc. 29). Within the motion, MacLellan asserts that

Hopkins did not exhaust his administrative remedies prior to filing this complaint.

(Id.) Specifically, MacLellan argues that Hopkins originally claimed, in both the

EEOC filing and complaint, that he worked without incident until early January

2020, but the first amended complaint indicated that his injuries began on November

13, 2019, more than two months before previously indicated (Id.).

       On May 3, 2021, Hopkins filed his response to the aforementioned motion to

dismiss (Doc. 30). Within his response, Hopkins asserts that the EEOC encompasses

the ADA violations, the conduct did not change and that MacLellan is not prejudiced

by the allegations in the first amended complaint (Id.).

                            FACTUAL BACKGROUND

       Hopkins was employed by MacLellan from approximately March 1, 2016 until

his termination on March 4, 2020 (Doc. 27, ¶ 10). He was the assistant manager in

the Nashville, Illinois location and his salary was based upon a forty (40) hour week

(Id., ¶¶ 11, 12).

       While at work in late 2019, Hopkins experienced a sudden onset of severe back

pain and visited the emergency room, where he was told to follow up with Regional

Brain & Spine, a medical practice focused on brain and spine injuries (Id., ¶¶ 14, 15).

Hopkins advised his supervisor, David Jones, and his regional manager, Scott Cone,

of the incident, of the pain he was experiencing, and of his intent to visit Regional

Brain and Spine (Id., ¶ 16). Despite this, Jones told Hopkins to “step it up” with the

expectation that Hopkins would work fifty (50) to sixty (60) hours per week, and

Cone also requested Hopkins continue to work fifty (50) to sixty (60) hours like before


                                     Page 2 of 7
Case 3:20-cv-01125-SPM Document 35 Filed 06/17/21 Page 3 of 7 Page ID #107



the incident (Id., ¶¶ 17, 19). Hopkins advised that due to his pain and as a form of

reasonable accommodation, he was unable to work that many hours and could no

longer tolerate working such long periods of time (Id., ¶¶ 18, 19),).

      In late January of 2020, Hopkins was diagnosed via MRI with a torn hip

labrum, herniated discs and a hip impingement, and was told that surgery was

required (Id., ¶ 20). Following his diagnosis, Hopkins advised Jones and Cone of the

need for surgery and requested reasonable accommodations of three (3) to eight (8)

weeks off for surgery and recovery (Id., ¶ 21). Hopkins continued working with

reasonable accommodations until late February of 2020, when his schedule was

altered, without his input, to four (4) days per week from five (5) (Id., ¶¶ 23-25). The

new schedule required at least ten (10) hour workdays because Hopkins was still

expected to put in a full week’s worth of time (Id., ¶¶ 24-26). Hopkins was terminated

on March 4, 2020 (Id., ¶ 27).

                                LEGAL STANDARD

      In addressing a motion to dismiss for failure to state a claim on which relief

can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court

must assess whether the complaint includes “enough facts to state a claim to relief

that is plausible on its face.” Khorrami v. Rolince, 539 F.3d 782, 788 (7th Cir. 2008)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “Plausibility is not a

symptom for probability in this context but asks for more than a sheer possibility that

a defendant has acted unlawfully.” West Bend Mut. Ins. Co. v. Schumacher, 844 F.3d

670 (7th Cir. 2016).

      The Court of Appeals for the Seventh Circuit has clarified that courts must


                                     Page 3 of 7
Case 3:20-cv-01125-SPM Document 35 Filed 06/17/21 Page 4 of 7 Page ID #108



approach Rule 12(b)(6) motions by construing the complaint in the light most

favorable to the non-moving party, accepting as true all well-pleaded facts alleged,

and drawing all possible inferences in the non-moving party’s favor. Hecker v. Deere

& Co., 556 F.3d 575, 580 (7th Cir. 2009), cert. denied, 558 U.S. 1148 (2010) (quoting

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). Under this standard, a

plaintiff who seeks to survive a motion to dismiss must “plead some facts that suggest

a right of relief that is beyond speculative level.” In re marchFIRST Inc., 589 F.3d

901 (7th Cir. 2009).

                                       ARGUMENT

      In order to state a claim for discrimination under the Americans with

Disabilities Act (“ADA”), Hopkins must claim that: (1) he is disabled within the

meaning of the ADA; (2) he is qualified to perform the essential functions of the job,

either with or without a reasonable accommodation; and (3) he suffered from an

adverse employment action because of his disability. Hoppe v. Lewis University, 692

F.3d 833, 839 (7th Cir.2012), citing Nese v. Julian Nordic Const. Co., 405 F.3d 638,

641 (7th Cir.2005). However, MacLellan does not contest the allegations themselves,

instead, the motion to dismiss is predicated upon the differences in the exhaustion at

the administrative level and the complaint itself.

      A.     Law

      Under the ADA and Title VII of the Civil Rights Act of 1964, a plaintiff must

first meet a number of prerequisites prior to filing a claim in federal court. See 42

U.S.C. § 2000e-5(f)(1)(A); 42 U.S.C. § 12117(a). Specifically, a plaintiff must exhaust

all administrative remedies by filing an EEOC charge with the appropriate agency.


                                     Page 4 of 7
Case 3:20-cv-01125-SPM Document 35 Filed 06/17/21 Page 5 of 7 Page ID #109



Abrego v. Wilkie, 907 F.3d 1004, 1012 (7th Cir. 2018). Within the charge, a plaintiff

must detail the alleged discriminatory conduct within the time allowed by the statute

and receive authorization from the EEOC to file a civil action (called a right-to-sue

letter). Connor v. Ill. Dep’t Nat. Res., 413 F.3d 675, 680 (7th Cir. 2005).

      Significant to this Court's consideration, ... the scope of the complaint brought

before the administrative agency limits the scope of subsequent civil proceedings in

federal court. Reynolds v. Tangherlini, 737 F.3d 1093, 1099-1100 (7th Cir. 2013). In

other words, a plaintiff filing suit in federal court may bring only those claims that

were included in the EEOC charge, or that are “like or reasonably related” to the

allegations of the charge and growing out of such allegations. See Chaidez v. Ford

Motor Co., 937 F.3d 998, 1004 (7th Cir. 2019).

      Claims are “like or reasonably related” when: (1) there is a reasonable

relationship between the allegations in the charge and the claims in the complaint;

and (2) the claim in the complaint can reasonably be expected to grow out of an EEOC

investigation of the allegations in the charge. Id. At a minimum, the charge and

complaint must describe the same conduct and implicate the same individuals. Id.

      B.     Discussion

      In the EEOC charge, Hopkins indicates that he worked for MacLellan without

incident until early January 2020 (Doc. 27-1). In the complaint, Hopkins indicates

that on January 5, 2020, he experienced a sudden onset of severe back pain (Doc. 1,

¶ 33). In the amended complaint, Hopkins now alleges that the sudden onset of pain

actually began on November 13, 2019 (Doc. 27, ¶14). That is the main issue of this

motion.


                                      Page 5 of 7
Case 3:20-cv-01125-SPM Document 35 Filed 06/17/21 Page 6 of 7 Page ID #110



      Although the initial onset of injury date changed, the same conduct resulted

and implicated the same individuals. In the complaint, Hopkins was diagnosed in

later January 2020 with a torn hip labrum, herniated discs and a hip impingement,

and in both the EEOC charge and amended complaint, the diagnosis was on January

28, 2020, which is later in January 2020 (Doc. 1, ¶ 39; Doc. 27, ¶20; and, Doc. 27-1).

Furthermore, in all three “pleadings”, Hopkins informed both Jones and Cone at

MacLellan of his diagnosis, treatment plan and accommodations request. All three

also refer to his termination, albeit varying the date from on or about March 1, 2020

to on or about March 4, 2020.

      MacLellan was clearly on notice of the incident from the charge and the

complaint, and the minimal changes in the amended complaint the timeline

discrepancies will not result in any prejudice.

      Finally, a party's failure to exhaust her administrative remedies is an

affirmative defense. Salas v. Wis. Dep't of Corr., 493 F.3d 913, 921–22 (7th Cir.2007).

Consequently, “[a] complaint may not be dismissed for merely failing to rebut an

affirmative defense; ‘dismissal is only appropriate if a plaintiff pleads herself out of

court by alleging facts that affirmatively establish the defense.” Hucko–Haas v. Bd.

of Trs., 2008 WL 538909 (N.D.Ill. Feb. 22, 2008).

      In the present case, Hopkins has not effectively “plead[ed] himself out of court.”

To the contrary, he provides sufficient allegations to establish at the Rule 12(b)(6)

stage that he fulfilled the preconditions to filing a civil action: (1) Hopkins filed a

charge with the EEOC on May 21, 2020, asserting disability discrimination and

retaliation; (2) the EEOC subsequently issued him a right-to-sue letter on August 7,


                                     Page 6 of 7
Case 3:20-cv-01125-SPM Document 35 Filed 06/17/21 Page 7 of 7 Page ID #111



2020; and (3) Hopkins filed the Complaint on October 26, 2020, which was within 90

days of receiving the right-to-sue letter, discrimination in violation of the ADA.

                                     CONCLUSION

      For the reasons set forth above, the Court DENIES the Motion to Dismiss filed

by MacClellan Integrated Services, Inc. MacClellan is granted up to and including

July 19, 2021 to answer the amended complaint.

IT IS SO ORDERED.

DATED:     June 17, 2021

                                               /s/ Stephen P. McGlynn_
                                               STEPHEN P. McGLYNN
                                               U.S. District Judge




                                     Page 7 of 7
